EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on 03/11/2021.

The application has been amended as follows: 
Claim 7 has been amended to read:
An installation mode determination device, comprising:
	a sensor configured to measure torque-related information that is output from a servomotor; 
	a processor configured to:
		acquire, for each of a plurality of installation modes applicable to an automatic machine that includes at least one axis that is driven by [[a]] the servomotor, estimated torque that is required for maintaining a stationary state in which a position of the automatic machine is retained,
		calculate actual torque that is actually provided by the servomotor for maintaining the stationary state, based on the torque-related information by the sensor, 
		calculate, for each of the plurality of installation modes, an absolute value of a difference between the estimated torque in the installation mode and the actual torque, and
		estimate an installation mode with a smallest absolute value of the difference among the plurality of installation modes as an actual installation mode of the automatic machine; and 
	a notification device including a user interface or a display, and configured to notify the estimated installation mode.  


A non-transitory computer readable storage medium storing an installation mode determination computer program for causing a computer to execute:
	causing a sensor to measure torque-related information that is output from a servomotor;  
	acquiring, for each of a plurality of installation modes applicable to an automatic machine that includes at least one axis that is driven by [[a]] the servomotor, estimated torque that is required for maintaining a stationary state in which a position of the automatic machine is retained;
	calculating actual torque that is actually provided by the servomotor for maintaining the stationary state, based on the measured torque-related information by the sensor;
	calculating, for each of the plurality of installation modes, an absolute value of a difference between the estimated torque in the installation mode and the actual torque; 
	estimating an installation mode with a smallest absolute value of the difference among the plurality of installation modes as an actual installation mode of the automatic machine; and 
	notifying the estimated installation mode via a notification device including a user interface or a display.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the drawings must be amended to show the newly amended subject matter of the sensor to detect torque in the device claim and the use of the sensor to detect torque in the compute readable medium claim.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, either alone or in combination, the combination of elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120277912 is directed towards using a lookup table to determine an operating parameter corresponding to a measured sensor value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666